Appellant lant moves for reargument of appeal heretofore decided by this court on April 23, 1962 (see 16 A D 2d 682). Reargument is sought on the basis of the subsequent decision by the Court of Appeals in another malpractice action involving the application of the Statute of Limitations (Borgia v. City of New York, 12 N Y 2d 151). Motion for reargument granted. The reargument of the appeal will be heard at the March Term, beginning March 4, 1963; the appeal is ordered on the calendar accordingly. Appellant is directed to file and serve his brief on or before February 13, 1963. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.